Case 08-73783-jb   Doc 1   Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 1 of 47
Case 08-73783-jb   Doc 1   Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 2 of 47
Case 08-73783-jb   Doc 1   Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 3 of 47
Case 08-73783-jb   Doc 1   Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 4 of 47
Case 08-73783-jb   Doc 1   Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 5 of 47
Case 08-73783-jb   Doc 1   Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 6 of 47
Case 08-73783-jb   Doc 1   Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 7 of 47
Case 08-73783-jb   Doc 1   Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 8 of 47
Case 08-73783-jb   Doc 1   Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 9 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 10 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 11 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 12 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 13 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 14 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 15 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 16 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 17 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 18 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 19 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 20 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 21 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 22 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 23 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 24 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 25 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 26 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 27 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 28 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 29 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 30 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 31 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 32 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 33 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 34 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 35 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 36 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 37 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 38 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 39 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 40 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 41 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 42 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 43 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 44 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 45 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 46 of 47
Case 08-73783-jb   Doc 1    Filed 07/22/08 Entered 07/22/08 15:45:16   Desc
                           Petition Page 47 of 47
